FILED
                            NOT FOR PUBLICATION
                                                                              JUL 02 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AHMED ALI,                                       No.    17-55457

              Petitioner-Appellant,              D.C. No.
                                                 3:14-cv-00898-BAS-WVG
 v.

RANDY GROUNDS, Warden; KAMALA                    MEMORANDUM*
D. HARRIS, Attorney General,

              Respondents-Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                             Submitted June 11, 2019**
                               Pasadena, California

Before: FERNANDEZ, WARDLAW, and BYBEE, Circuit Judges.

      Petitioner Ahmed Ali appeals the district court’s denial of his petition for

writ of habeas corpus. Ali was convicted of murder, attempted murder, shooting at

an inhabited structure or vehicle, being a felon in possession of a firearm, and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
unlawfully possessing a firearm—all in connection with two shootings that

occurred in San Diego in July 2008. We have jurisdiction under 28 U.S.C.

§ 2253(a), and we affirm.

1.    Under AEDPA’s “highly deferential” standard of review, Woodford v.

Visciotti, 537 U.S. 19, 24 (2002) (per curiam) (citation omitted), this court may

grant habeas relief on a claim “adjudicated on the merits” in state court only if the

state-court decision “was contrary to, or involved an unreasonable application of,

clearly established Federal law,” or “was based on an unreasonable determination

of the facts” in light of the record before the state court, 28 U.S.C. § 2254(d).

2.    The California Court of Appeal reasonably applied Chambers v. Mississippi,

410 U.S. 284 (1973), in upholding the trial court’s exclusion of Marcus House’s

out-of-court statements. When a state court does not expressly address a

constitutional argument in its written opinion, “a federal habeas court must

presume that the federal claim was adjudicated on the merits” and apply AEDPA

deference unless “unusual circumstances” rebut that presumption. Johnson v.

Williams, 568 U.S. 289, 301–02 (2013). No such unusual circumstances exist

here, as the applicable state-law evidentiary standard was “at least as protective as”

the federal constitutional standard. Id. at 301; see People v. Butler, 209 P.3d 596,

610 (Cal. 2009) (“[T]he same lack of reliability that makes . . . statements


                                           2
excludable under [California] law makes them excludable under the federal

Constitution.” (omission in original) (quoting People v. Livaditis, 831 P.2d 297,

309 (Cal. 1992))).

      Under AEDPA, the California Court of Appeal did not act contrary to or

unreasonably apply clearly established federal law. The relevant federal standard

laid out in Chambers often requires that hearsay evidence be admitted, even if

doing so were to contravene state evidence laws, where the evidence is critical to

the defendant’s case and sufficiently reliable. Chambers, 410 U.S. at 302.

Although House’s out-of-court statements were critical to Ali’s defense, they

lacked many of the indicia of reliability present in Chambers. Most significantly,

Ali did not present any additional corroborating confessions or eyewitnesses.

Compare id. at 292–94. We conclude that a court applying Chambers could

reasonably uphold the exclusion of House’s statement under state evidentiary rules.

3.    Ali is entitled to a certificate of appealability (COA) on his two remaining

issues only if “jurists of reason could disagree with the district court’s resolution of

his constitutional claims or . . . could conclude the issues presented are adequate to

deserve encouragement to proceed further.” Buck v. Davis, 137 S. Ct. 759, 773

(2017) (citation omitted); see also 28 U.S.C. § 2253(c)(2) (stating that a COA may




                                           3
issue “only if the applicant has made a substantial showing of the denial of a

constitutional right”). We conclude that Ali has not made that showing here.

      First, jurists of reason would agree with the district court’s conclusion that

the exclusion of Hunter Porter’s statements was constitutionally permissible under

Chambers. Porter’s statements were less “critical” to Ali’s defense than the

evidence at issue in Chambers because they were cumulative of other impeachment

evidence already presented at trial. Moreover, Porter’s statements were not

sufficiently reliable. Porter had a strong motive to lie and exonerate Ali, a fellow

gang member, at the expense of Jesse Freeman, who had turned informant and

fallen out of favor with the gang. Porter also knew that Freeman was dead and

unable to contradict his assertions.

      Second, even if Ali is correct that the state trial court violated his rights

under Mathews v. United States, 485 U.S. 58, 63 (1988), by rejecting Ali’s

proposed jury instruction, jurists of reason would agree with the district court that

habeas relief is unwarranted because any error was not prejudicial under Brecht v.

Abrahamson, 507 U.S. 619, 637–38 (1993).

      AFFIRMED.




                                           4